DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 10 June 2022 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 10 June 2022, which is in response to the USPTO office action mailed 8 April 2022. Claims 1, 3-7 and 10-16 are amended. Claims 2, 8 and 17-20 are cancelled. Claims 21-27 are added. Claims 1, 3-7, 9-16 and 21-27 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-19, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-16, 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al., US 20140019454 A1 in view of Zhang et al., US 20140101113 A1 (hereinafter “Zhang”).

Claim 1: Carter teaches a computer-implemented method of reducing storage manager overhead associated with secondary storage management of an information management system, the computer-implemented method comprising:
generating a first query for a storage manager of an information management system (Carter, [0020] note a server receives a query from a client specifying filter criteria; i.e. the examiner interprets the query is generated by the client, [0041] note in 600, in some embodiments, a query specifying filter criteria is received from the client); 
generating a hash of the first query (Carter, [0041] note in 610, in some embodiments, the query ID is calculated from a hash of the filter criteria, [0040] note the query ID may be generated using a hash or another function to create a fingerprint of the filter criteria of the query);
accessing a query cache of the client computing device to determine whether the hash of the first query is located in the query cache, wherein the query cache store information and data associated with a query result returned from the storage manager (Carter, [Fig. 6] note 620 “Existing valid ID cache for query”; i.e. accessing the query cache, [0027] note Query server 120 receives the IDs (e.g., object IDs 140) for result objects, as shown at 250. IDs for the results objects are stored in an ID cache 230);
in response to determining that the hash of the first query is not located within the query cache: transmit the first query to the storage manager; receiving a query response from the storage manager responsive to the first query; and storing, at least, the hash of the first query, and, at least, a portion of the query response a the query cache (Carter, [0043] note if there is not an existing valid ID cache for a query, as indicated in 620, the data source is queried for IDs of objects matching filter criteria, as indicated in 630, [0044] note in 640, in some embodiments, a new ID cache (e.g. ID cache 230 in FIG. 4) indexed by the query ID is created and populated with the object IDs (e.g., object ID 140 in FIG. 4) satisfying the filter criteria. The new ID cache is identified or indexed by the calculated query ID (e.g., calculated from the filter criteria as indicated in 610). The new ID cache is available for subsequent queries with the same filter criteria);
receiving an indication of a change to a storage policy or a backup policy; and invalidating entries in the query cache associated with the storage policy or backup policy (Carter, [Fig. 7], [0049] note in 700, in some embodiments, information corresponding to modification of a data source is received, [0050] note in 710, in some embodiments, ID caches affected by the modification are determined, [0051] note in 720, in some embodiments, the affected ID caches (e.g., ID caches 230 in FIG. 4) are invalidated).
Carter does not explicitly teach wherein the first query is a part of a backup process for backing up data of a client computing device to one or more secondary storage devices.
However, Zhang teaches this (Zhang, [0093] note FIG. 7 is a flowchart illustrating an example fingerprint query process implemented by a client deduplication module 250 of client cache processing module 145, [0094] note The process starts at operation 705, where a client identifies data segments of client data that are to be backed up during a backup process. Operation 705 can be performed by a client backup component implemented on the client, [0095] note The process continues to operation 715, where client query module 255 queries the client cache for a fingerprint F(i), which can involve comparing fingerprint F(i) with other fingerprints stored in the client cache, [Fig. 1], [0031]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the object identifier cache of Carter with the backup process of Zhang according to known methods (i.e. querying an object identifier cache as part of a backup process). Motivation for doing so is that offers network-efficient and storage-optimized data protection for organizations (Zhang, [0002]).

Claim 3: Carter and Zhang teach the computer-implemented method of claim 1, wherein the secondary storage is part of a network storage system that is external to the information management system (Zhang, [Fig. 1] note 110, 150 and 180, [0031]).

Claim 4: Carter and Zhang teach the computer-implemented method of claim 1, wherein the first query is an aggregate query comprising a plurality of queries directed at the storage manager (Zhang, [0099] note electing the fingerprints of the most recent backup images of a client (e.g., the last full backup image of the client and any incremental backup images of the client created after the last full backup image was created) for inclusion in a client cache improves temporal locality of the fingerprints in the client cache. This selection also improves the likelihood of client cache hits for client data that has not changed since a previous backup image (e.g., fingerprints of segments that are included in a recent backup image of a client are likely candidates to be reused as part of a new/present backup image of the client, and thus are relevant fingerprints), and thus minimizes server cache queries).

Claim 5: Carter and Zhang teach the computer-implemented method of claim 4, wherein the based at least in part on a probability that the plurality of queries are issued within a threshold time period of each other (Zhang, [0099] note electing the fingerprints of the most recent backup images of a client (e.g., the last full backup image of the client and any incremental backup images of the client created after the last full backup image was created) for inclusion in a client cache improves temporal locality of the fingerprints in the client cache. This selection also improves the likelihood of client cache hits for client data that has not changed since a previous backup image (e.g., fingerprints of segments that are included in a recent backup image of a client are likely candidates to be reused as part of a new/present backup image of the client, and thus are relevant fingerprints), and thus minimizes server cache queries).

Claim 6: Carter and Zhang teach the computer-implemented method of claim 1, further comprising:
identifying a configuration category associated with the first query, the configuration category one of a plurality of configuration categories; and associating the hash of the first query with the configuration category at the query cache (Carter, [0052] note Query server 120 segments filter criteria 210 into sub-criteria 810 according to the data source 110 that stores the data. Server 120 maintains a set of ID caches 830 for each data source 110. An ID cache 830 is identified by a hash or other unique fingerprint of the respective sub-criteria 810 and populated with object IDs (e.g., object ID 140 in FIG. 1) representing the data corresponding to sub-criteria 810).

Claim 7: Carter and Zhang teach the computer-implemented method of claim 6, wherein the configuration category comprises one of: a storage policy; a sub-client configuration; a back-up policy; and an access control policy (Carter, [0052] note Query server 120 segments filter criteria 210 into sub-criteria 810 according to the data source 110 that stores the data).

Claim 10: Carter and Zhang teach the computer-implemented method of claim 1, the method further comprising providing the query response to the media agent to facilitate performing the backup process (Zhang, [0094] note The process starts at operation 705, where a client identifies data segments of client data that are to be backed up during a backup process… [0098] note If there is not another fingerprint, then the reference update list and the new fingerprint list are sent to deduplication server (e.g., to update module 220) by transmit module 260).

Claim 11: Carter and Zhang teach the computer-implemented method of claim 10, wherein providing the query response to the media agent comprises providing the query response to a portion of the media agent hosted by the client computing device (Zhang, [Fig. 11] note 1140, [0118] note communication interface can be used to provide connectivity between each client system 1110, 1120 and 1130 and network 1150. Client systems 1110, 1120 and 1130 can be able to access information on server 1140 or 1145 using, for example, a web browser or other client software. Such software can allow client systems 1110, 1120 and 1130 to access data hosted by server 1140).

Claim 12: Carter and Zhang teach the computer-implemented method of claim 1, the computer-implemented method further comprising receiving the first query from the data agent as part of the backup process (Zhang, [0094] note The process starts at operation 705, where a client identifies data segments of client data that are to be backed up during a backup process, [0029] note Client data 170 can also include executable files, such as those used to implement applications and operating systems, as well as files that are used or generated by such executable files).

Claim 13: Carter and Zhang teach the computer-implemented method of claim 1, wherein obtaining the first query comprises generating the first query as part of the backup process (Zhang, [0020] note During a backup process to create a backup image for the client, segments of client data are identified for inclusion in the present backup image. During a deduplication process that is part of the backup process, fingerprints are generated for the client data segments and are compared with the client cache and the server cache to determine if the client data segments are already stored in a deduplicated data store).

Claim 14: Carter and Zhang teach the computer-implemented method of claim 1, wherein generating the hash of the first query comprises generating the hash based on a portion of the first query that is unique to the first query (Carter, [0042] note the query ID is calculated from a hash of the filter criteria. The filter criteria may be hashed or have some other function applied to create a unique (or statistically unlikely to be repeated) fingerprint of the query).

Claim 15: Carter and Zhang teach the computer-implemented method of claim 1, further comprising:
obtaining a second query associated with querying the storage manager; generating a hash of the second query; determining that the hash of the second query is located within the query cache of the client computing device; and retrieving data associated with a response to the second query from the query cache of the client computing device without accessing the storage manager (Carter, [Fig. 6], [0046] note if there is an existing valid ID cache for a query, as indicated in 620, the object IDs are retrieved from the ID cache, as indicated in 670, [0047] note in 680, in some embodiments, the data objects are retrieved from the data source by ID lookup (e.g., by primary key access). The retrieved object IDs, as indicated in 670, determine the data objects to be retrieved from one or more data sources… The retrieved data objects are returned to the client (e.g., client 150 in FIG. 1) as indicated in 690, in some embodiments).

Claim 16: Carter and Zhang teach the computer-implemented method of claim 15, wherein the second query is a second instance of the first query (Carter, [Fig. 6], [0046] note if there is an existing valid ID cache for a query, as indicated in 620, the object IDs are retrieved from the ID cache, as indicated in 670).

Claim 21: Carter teaches a system for reducing storage manager overhead associated with secondary storage management of an information management system, the system comprising: one or more processors configured to:
generate a first query for a storage manager of an information management system (Carter, [0020] note a server receives a query from a client specifying filter criteria; i.e. the examiner interprets the query is generated by the client, [0041] note in 600, in some embodiments, a query specifying filter criteria is received from the client); 
generate a hash of the first query (Carter, [0041] note in 610, in some embodiments, the query ID is calculated from a hash of the filter criteria, [0040] note the query ID may be generated using a hash or another function to create a fingerprint of the filter criteria of the query);
access a query cache of the client computing device to determine whether the hash of the first query is located in the query cache, wherein the query cache stores information and data associated with a query result returned from the storage manager (Carter, [Fig. 6] note 620 “Existing valid ID cache for query”; i.e. accessing the query cache, [0027] note Query server 120 receives the IDs (e.g., object IDs 140) for result objects, as shown at 250. IDs for the results objects are stored in an ID cache 230);
in response to determining that the hash of the first query is not located within the query cache: transmit the first query to the storage manager; receiving a query response from the storage manager responsive to the first query; and storing, at least, the hash of the first query, and, at least, a portion of the query response at the query cache (Carter, [0043] note if there is not an existing valid ID cache for a query, as indicated in 620, the data source is queried for IDs of objects matching filter criteria, as indicated in 630, [0044] note in 640, in some embodiments, a new ID cache (e.g. ID cache 230 in FIG. 4) indexed by the query ID is created and populated with the object IDs (e.g., object ID 140 in FIG. 4) satisfying the filter criteria. The new ID cache is identified or indexed by the calculated query ID (e.g., calculated from the filter criteria as indicated in 610). The new ID cache is available for subsequent queries with the same filter criteria);
receiving an indication of a change to a storage policy or a backup policy; and invalidating entries in the query cache associated with the storage policy or backup policy (Carter, [Fig. 7], [0049] note in 700, in some embodiments, information corresponding to modification of a data source is received, [0050] note in 710, in some embodiments, ID caches affected by the modification are determined, [0051] note in 720, in some embodiments, the affected ID caches (e.g., ID caches 230 in FIG. 4) are invalidated).
Carter does not explicitly teach wherein the first query is as part of a backup process for backing up data of client computing device to one or more secondary storage devices.
However, Zhang teaches this (Zhang, [0093] note FIG. 7 is a flowchart illustrating an example fingerprint query process implemented by a client deduplication module 250 of client cache processing module 145, [0094] note The process starts at operation 705, where a client identifies data segments of client data that are to be backed up during a backup process. Operation 705 can be performed by a client backup component implemented on the client, [0095] note The process continues to operation 715, where client query module 255 queries the client cache for a fingerprint F(i), which can involve comparing fingerprint F(i) with other fingerprints stored in the client cache, [Fig. 1], [0031]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the object identifier cache of Carter with the backup process of Zhang according to known methods (i.e. querying an object identifier cache as part of a backup process). Motivation for doing so is that offers network-efficient and storage-optimized data protection for organizations (Zhang, [0002]).

Claim 22: Carter and Zhang teach the system of claim 21, wherein the first query is an aggregate query comprising a plurality of queries directed at the storage manager (Zhang, [0099] note electing the fingerprints of the most recent backup images of a client (e.g., the last full backup image of the client and any incremental backup images of the client created after the last full backup image was created) for inclusion in a client cache improves temporal locality of the fingerprints in the client cache. This selection also improves the likelihood of client cache hits for client data that has not changed since a previous backup image (e.g., fingerprints of segments that are included in a recent backup image of a client are likely candidates to be reused as part of a new/present backup image of the client, and thus are relevant fingerprints), and thus minimizes server cache queries).

Claim 23: Carter and Zhang teach the system of claim 21, wherein the one or more processors is further configured to:
identify a configuration category associated with the first query, wherein the configuration category is one of a plurality of configuration categories; and associate the hash of the first query with the configuration category at the query cache (Carter, [0052] note Query server 120 segments filter criteria 210 into sub-criteria 810 according to the data source 110 that stores the data. Server 120 maintains a set of ID caches 830 for each data source 110. An ID cache 830 is identified by a hash or other unique fingerprint of the respective sub-criteria 810 and populated with object IDs (e.g., object ID 140 in FIG. 1) representing the data corresponding to sub-criteria 810).

Claim 24: Carter and Zhang teach the system of claim 23, wherein the configuration category may include comprises one of: a storage policy; a sub-client configuration; a back-up policy; and an access control policy (Carter, [0052] note Query server 120 segments filter criteria 210 into sub-criteria 810 according to the data source 110 that stores the data).

Claim 26: Carter and Zhang teach the system of claim 21, wherein the one or more processors is further configured to:
obtain a second query associated with querying the storage manager; generate a hash of the second query; determine that the hash of the second query is located within the query cache of the client computing device; and retrieve data associated with a response to the second query from the query cache of the client computing device without accessing the storage manager (Carter, [Fig. 6], [0046] note if there is an existing valid ID cache for a query, as indicated in 620, the object IDs are retrieved from the ID cache, as indicated in 670, [0047] note in 680, in some embodiments, the data objects are retrieved from the data source by ID lookup (e.g., by primary key access). The retrieved object IDs, as indicated in 670, determine the data objects to be retrieved from one or more data sources… The retrieved data objects are returned to the client (e.g., client 150 in FIG. 1) as indicated in 690, in some embodiments).

Claim 27: Carter and Zhang teach the system of claim 26, wherein the second query is a second instance of the first query (Carter, [Fig. 6], [0046] note if there is an existing valid ID cache for a query, as indicated in 620, the object IDs are retrieved from the ID cache, as indicated in 670).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carter and Zhang in further view of Bastawala et al., US 20190325052 A1 (hereinafter “Bastawala”).

Claim 9: Carter and Zhang do not explicitly teach the computer-implemented method of claim 1, further comprising: receiving an indication of a change in a job identifier associated with one or more storage management jobs; and invalidating the query cache.
However, Bastawala teaches this (Bastawala, [0039] note At a future point in time at 211, a request may be received by the server to update one or more objects within the database, [0040] note At 213, the server checks whether there are any registered queries that have been affected by the update operation (that was performed at 211). If so, then at 217, the server updates the affected entries within the registration table with the current SCN of the transaction that made the update, [0043] note At 223, the client 200 receives the response and piggybacked invalidation message. Thereafter, at 225, the client will invalidate the cached results that are stored in the client-side cache identified in the invalidation message).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the object identifier cache of Carter and Zhang with the client-side cache invalidations of invalidating cached results after one or more objects in within the database are updated according to known methods (i.e. invalidating a cached result based on an invalidation message). Motivation for doing so is that this improves the scalability and performance of applications that access databases by caching frequently used data (Bastawala, [0004]).

Claim 25: Carter and Zhang do not explicitly teach the system of claim 21, wherein the one or more processors is further configured to: receive an indication of a change in a job identifier associated with one or more storage management jobs; and invalidate the query cache.
However, Bastawala teaches this (Bastawala, [0039] note At a future point in time at 211, a request may be received by the server to update one or more objects within the database, [0040] note At 213, the server checks whether there are any registered queries that have been affected by the update operation (that was performed at 211). If so, then at 217, the server updates the affected entries within the registration table with the current SCN of the transaction that made the update, [0043] note At 223, the client 200 receives the response and piggybacked invalidation message. Thereafter, at 225, the client will invalidate the cached results that are stored in the client-side cache identified in the invalidation message).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the object identifier cache of Carter and Zhang with the client-side cache invalidations of invalidating cached results after one or more objects in within the database are updated according to known methods (i.e. invalidating a cached result based on an invalidation message). Motivation for doing so is that this improves the scalability and performance of applications that access databases by caching frequently used data (Bastawala, [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165